Citation Nr: 1631275	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a service-connected thoracolumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from July 1987 to January 1998, with additional service in the Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran reports continued employment, and the Board finds TDIU has not been raised by the record. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims file.  Following his Board hearing, the Veteran submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance. Although he submitted a waiver of such consideration, one is not necessary, as the Veteran filed his appeal after February 2013.  See 38 U.S.C.A. 
§ 7105(e) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends he is entitled to an increased initial rating for his service-connected thoracolumbar spine disability. A remand is necessary to obtain additional development and a new VA examination. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran indicated in April 2015 testimony that he receives ongoing treatment from a private provider relating to his low back disability. See April 2015 hearing transcript. Private treatment records from July 2011 through May 2013 have been associated with the claims file. Further, private treatment records from May 2013 note the Veteran was referred to PT (physical therapy) for ongoing pain, but no such records are associated with the claims file. On remand, the Veteran should be asked to identify and authorize the release of any private treatment records, relating to his thoracolumbar spine disability, particularly from May 2013 forward. 

Additionally, the Veteran indicated receiving continued treatment from Wm. Jennings Bryan Dorn VAMC, in Columbia South Carolina. No VA treatment records after February 2014, are associated with the claims file. As the Veteran has identified potentially relevant treatment records relating to his thoracolumbar spine disability a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

Finally, in the April 2015 hearing, before the undersigned VLJ, the Veteran testified that his back pain and symptoms have worsened since his most recent VA examination. A VA examination was most recently administered in January 2013. The Veteran indicated that since this VA examination he has experienced pain radiating from his back down both hips and legs. The Veteran reported worsening of symptoms including being unable to walk his dog, complete yard work, and drive his manual car due to pain in his back and shooting down his legs. See April 2015 hearing transcript, page 9.  In light of the Veteran's testimony regarding worsening of his disability, the Board finds that a current VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records to include from Wm. Jennings Bryan Dorn VAMC, in Columbia, South Carolina from February 2014 forward.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his lumbosacral spine disability. Specifically, there is an indication that the Veteran underwent physical therapy in May 2013, and continued to undergo private treatment from May 2013 forward.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After performing the directives above, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected thoracolumbar spine disability, to include both orthopedic and neurological manifestations. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. The examiner should identify the manifestations of the Veteran's thoracolumbar spine disability and the frequency and severity thereof. The examiner should also provide information concerning the functional impairment that results from the disability that may affect his ability to function and perform tasks in a work setting.   

Review of the entire claims file is required; however attention is invited to the Veteran's reports of pain radiating from his back down his legs. See VBMS, document labeled Medical Treatment Record Non-Government Facility, page 23 and VBMS, document labeled Hearing Testimony, page 9.


4. Thereafter, take any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




